PER CURIAM.
This matter having come on to be heard on the motion of Hill, Hamblen, Essery & Lewis, attorneys for the appellant in the above-entitled appeal, to dismiss the said appeal without costs to either party and to cancel the bond heretofore filed in connection with said appeal, and it appearing that a stipulation has been entered into between counsel for the parties to the said appeal, and has been filed in this court consenting to the dismissal of said appeal without costs to either party, and to the cancellation of *867the bond heretofore filed in connection with the said appeal.
Now, therefore, it is hereby ordered that the said appeal be, and the same hereby is, docketed and dismissed, without costs to either party, and the bond heretofore filed in connection with the said appeal be canceled.
Docketed and dismissed pursuant to motion.